    
   
    
    
     
     
       
     
 
   
     
    

Case 3:19-cv-00521-JMM Document 1 Filed 03/22/19 Page 1 of 9

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 

SCOTT BENNETT, | + Civil Action - Law

%

Plaintiff,

- VS.

Docket No.
TALEN ENERGY CORPORATION,
RIVERSTONE HOLDINGS, LLC, and
SUSQUEHANNA NUCLEAR, LLC,
Defendants. : Jury Trial Demanded

 

COMPLAINT
' Plaintiff, Scott Bennett, by and through his undersigned attorneys, Kepner, Kepner
& Corba, PC, hereby files this Complaint against the above-named Defendants, and in
support thereof, states as follows:

PARTIES

  
      
      
     
       
      
   

1, Plaintiff, Scott Bennett (“Plaintiff”), is an adult individual who resides at 83
Starview Lane, Wapwallopen, Pennsylvania.

2. Defendant, Talen Energy Corporation, is a corporation organized pursuant to the
laws of Delaware with its principal place of business located at 835 Hamilton Street,

‘\
Suite 150, Allentown, Pennsylvania. Talen Energy Corporation owns Susquehanna

 

Nuclear, LLC.
3. Defendant, Riverstone Holdings, LLC, is a limited liability company organized

pursuant to the laws of Delaware with its principal place of business located at 712 Fifth

 

 
y

Case 3:19-cv-00521-JMM Document 1 Filed 03/22/19 Page 2 of 9

Avenue, 36" Floor, New York, New York. Riverstone Holdings, LLC is the parent
company of Talen Energy Corporation.
4. Defendant, Susquehanna Nuclear, LLC, is a limited liability company organized
pursuant to the laws of Delaware with its principal place of business located at 634 Salem
Boulevard, Berwick, Pennsylvania.
5. . The aforementioned companies will be referred to collectively as “Defendants”
unless otherwise specified.
JURISDICTION AND VENUE |

6. . This Court has subject matter jurisdiction in this action because Plaintiff alleges a
violation of federal law, which raises a federal question pursuant to 28 U.S.C. § 1331.
7. This Court has supplemental jurisdiction over Plaintiffs state law claims pursuant
to 28 U.S.C. § 1367 because those claims are so related to Plaintiff's federal-question
claim that they form part of the same case or controversy.
8. Venue in this judicial district is proper pursuant to 28 USC. § 1391(b)(2) because
a substantial part of the events giving rise to the claim arose in this judicial district.

FACTS
9. . As anuclear power plant operator, Defendants are required to comply with
extensive regulations promulgated by the Nuclear Regulatory Commission (“NRC”).
10... The NRC requires that all nuclear power plants adopt Fitness for Duty (“FFD”)
programs that prescribe Unescorted Access (“UA”) requirements for employees entering

secured areas of the nuclear facility.

 

 

 
Case 3:19-cv-00521-JMM Document 1 Filed 03/22/19 Page 3 of 9

11. NRC regulation mandates that nuclear power plants maintain FFD programs
which provide for drug and alcohol screening of employees.

12. Specifically, NRC facilities may administer drug and alcohol tests to employees
“for cause” in response to an employee’s behavior indicating possible substance abuse.
13. Plaintiff was hired full-time by Defendants in September 2007 as a production
foreman. Plaintiff worked at the nuclear facility for a period of ten years without
incident.

14. Prior to September 2007, Plaintiff worked as a contractor for Defendants
beginning in 1997. |
15. . On February 15, 2018, Plaintiff was required to submit a urine sample for testing |
pursuant to Defendants’ FFD program.

16. Plaintiff's sample was positive for alcohol above the permitted level. However,

Plaintiff was not advised of his BAC.

17. Asaresult of the positive urine sample, Plaintiff's UA authorization was denied
and terminated unfavorably due to a F FD violation. A true and correct copy of Plaintiff S
Fitness for Duty Program Notification of Denial is attached as Exhibit “A.”

18. Plaintiff was notified that his UA authorization was denied for a minimum of 14
days at Susquehanna. See Exhibit “A.”

19. The medical review officer (“MRO”) who received the urine sample assured
Plaintiff that he would be back onsite before the March 31, 2018 scheduled maintenance

outage began.

 

 

 

 

 
Case 3:19-cv-00521-JMM Document 1 Filed 03/22/19 Page 4 of 9

20. On March 23, 2018, Plaintiff was notified that his employment with Defendants
was terminated effective immediately. A true and correct copy of Plaintiff's March 23,
2018 termination letter is attached hereto as Exhibit “B.”

21. At the time of his termination, Plaintiff was not provided with any explanation
regarding the status of his UA or when it would be restored.

22. Plaintiffs February 15, 2018 FFD violation was his first FFD violation in his
twenty-plus years in the nuclear industry.

23. . Plaintiff was never provided with an opportunity to complete an Employee
Assistance Program (“EAP”) which had been provided to other Talen employees who
had committed their first FFD violation.

24. After his termination, Plaintiff applied for a job at River Bend Nuclear Generating
Station (“River Bend”), an NRC facility located in St. Francisville, Louisiana as a work
week manager with a starting salary of $120,000.00 plus bonuses with benefits.

25. River Bend did not offer Plaintiff the position because he did not have his UA
badge.

26. Plaintiff was offered a job at Palisades Nuclear Generating Station (“Palisades”),
an NRC facility located in Covert, Michigan as an outage scheduler with a starting salary
of $120,000.00 plus bonuses with benefits.

27. Palisades paid for Plaintiff's flight to Michigan, his return flight, his hotel room
and his rental car.

28. Plaintiff toured Palisades’ facility on January 16, 2019, but he was unable to tour

the whole facility because Plaintiff's UA was not restored.

 

 

 
Case 3:19-cv-00521-JMM Document1 Filed 03/22/19 Page 5 of 9

29. A Talen Energy Corp. employee told representatives at Palisades that Plaintiff was
“unfit for duty at a nuclear facility.”
30. Asaresult of this communication, Plaintiffs job offer was rescinded.
31. ‘Plaintiff was offered a contractor job at Xcel Energy Monticello Nuclear
Generating Plant (“Xcel”), an NRC facility located in Monticello, Minnesota as an
Outage Control Center manager or Maintenance Control Center manager.
32. The position at Xcel would pay Plaintiff between $80.00 and $90.00 per hour and
Plaintiff would be working 12-hour shifts, seven days a week for six weeks.
COUNT I - INTENTIONAL INTERFERENCE WITH PROSPECTIVE
CONTRACTUAL RELATIONS
(against Defendants)
33. Plaintiff incorporates each of the foregoing allegations as if set forth at length
herein.
34. Plaintiff was engaged in a relationship with Palisades that was substantially likely
to result in a contractual relationship and economic benefits to Plaintiff.
35. Defendants knew of Plaintiffs potential contractual relationship with Palisades.
36. Defendants engaged in wrongful conduct through their tortious interference with
Plaintiff's prospective contractual relationship with Palisades.
37. Defendants’ wrongful conduct was specifically intended to prevent a prospective
relation from occurring between Plaintiff and Palisades.

38. Defendants’ wrongful conduct resulted in Palisades rescinding its job offer to

Plaintiff.

 

 

 

 

 
Case 3:19-cv-00521-JMM Document1 Filed 03/22/19 Page 6 of 9

39. Plaintiff would have established a contractual relation with Palisades if it were not
for the wrongful conduct of Defendants.

40. Asa direct and proximate cause of Defendant’s wrongful conduct, Plaintiff has
suffered damages.

41. Defendants acted with malice, oppression and fraud when they intentionally and in
conscious disregard of Plaintiff's rights, deliberately interfered with Plaintiff s
prospective contractual relations with Palisades and the economic benefits Plaintiff would
have enjoyed from the relationship.

- WHEREFORE, Plaintiff, Scott Bennett, respectfully requests that this Court enter
judgment in his favor and against Defendants in an amount in excess of $50,000.00,
together with punitive damages, interest, costs of suit, and such other relief as this Court
may deem Just and proper.

COUNT II - DEFAMATION
(against Defendants)

42. Plaintiff incorporates each of the foregoing allegations as if set forth at length
herein.

43. Defendants published communications to Palisades that Plaintiff was “unfit for
duty at a nuclear facility.” |

44. . The defamatory statements made to Palisades are of and concerning Plaintiff and
reasonably understood to be about Plaintiff.

45. The defamatory statements made to Palisades are false.

46. Defendants published the defamatory statements knowing that they are false.

 

 

AGEL aad ft CF At eaten

Pete st pe

oe cee PIER pre PEERED TOPOL EMAC ER

 

 
Case 3:19-cv-00521-JMM Document 1 Filed 03/22/19 Page 7 of 9

47. The defamatory statements constitute defamation per se because they tended to
injure Plaintiff in his trade, business or profession and indicated that Plaintiff was
involved in behavior incompatible with the proper conduct of business, trade or
profession.
48. As adirect and proximate cause.of Defendants’ wrongful conduct, Plaintiff has
suffered damages.

~ WHEREF ORE, Plaintiff, Scott Bennett, respectfully requests that this Court enter
judgment in his favor and against Defendants in an amount in excess of $50,000.00,
together with interest, costs of suit, and such other relief as this Court may deem just and _
proper.

COUNT Ill —- WRONGFUL TERMINATION |
(against Defendants)

49. Plaintiff incorporates each of the foregoing allegations as if set forth at length
herein.

50. Throughout his ten years of employment with Defendants, Plaintiff performed his
job competently in his position as production foreman and then production supervisor.
51. | Defendants terminated Plaintiff after his first FFD violation without providing him
‘with the opportunity to complete EAP.

52. - Defendants’ conduct is violative of public policy, which encourages employees to
seek counseling for alcohol and substance abuse problems.

53. | EAP had been provided to numerous other Defendants employees who had their

TEMES Reet}

UA terminated for FFD violations stemming from alcohol or drug misuse.

 

 

 
Case 3:19-cv-00521-JMM Document 1 Filed 03/22/19 Page 8 of 9

54, Defendants’ conduct amounts to a wrongful discharge of Plaintiff.
55. As a direct and proximate result of Defendants’ wrongful conduct, Plaintiff has
suffered damages.

WHEREFORE, Plaintiff, Scott Bennett, respectfully requests that this Court enter
judgment in his favor and against Defendants in an amount in excess of $50,000.00,
together with interest, costs of suit, and such other relief as this Court may deem just and
proper.

COUNT IV - VIOLATION OF 10 C.F.R. § 26.75
(against Defendants)

56. Plaintiff incorporates each of the foregoing allegations as if set forth at length
herein.

37. Per 10 C.F.R. § 26.75(e)(1), a first FFD violation results, in a minimum, of a 14-
day termination of the employee’s UA. |

58. . Per 10 C.F.R. § 26.75(a), NRC facilities are able to establish more stringent
sanctions for a first FFD violation than the mandatory minimum 14-day suspension.
59. Defendants have not enacted a policy that provides for a more stringent sanction

for a first FFD violation.

60. Asaresult of Plaintiff's positive alcohol sample, his UA badge was revoked for
14 days as required by NRC regulations due to a FFD violation

61. Plaintiff's UA badge should have been restored on March 2, 2018.

62. On March 23, 2018, Plaintiff was notified that his employment with Defendants

was terminated effective immediately.

 

Hee Batten DR A DCL SMR Reta

 

 
Case 3:19-cv-00521-JMM Document 1 Filed 03/22/19 Page 9 of 9

63. | Defendants did not restore Plaintiff's unescorted access authorization after his 14-

day suspension and prior to his termination.

64. As of the date of the filing of this Complaint, Plaintiff's UA is still terminated at

all NRC facilities.

65. Asa direct and proximate result of Defendants’ wrongful conduct, Plaintiff has

suffered damages.

| ‘WHEREFORE, Plaintiff, Scott Bennett, respectfully requests that this Court enter
judgment in his favor and against Defendants in an amount in excess of $50,000.00,
together with attorney’s fees, interest, costs of suit, and such other relief as this Court
may deem just and proper.

Respectfully submitted,

/s/ Franklin E. Kepner, Jr.
Franklin E. Kepner, Jr., Esquire
Kepner, Kepner & Corba, P.C.
123 West Front Street
Berwick, PA 18603

(570) 752-2766

I.D. No. 26156

Attorney for Plaintiff

/s/ Franklin E. Kepner III
_ Franklin E. Kepner III, Esquire
Kepner, Kepner & Corba, P.C.
- 123 West Front Street
Berwick, PA 18603
(570) 752-2766
I.D. No. 323158
Attorney for Plaintiff

 

 

 
